DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15 and 18-19 and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2-10-2021 have been fully considered but they are not persuasive. 
           The rejection of claims 1-3, 5-15 and 18-19, 21-22 and 24-25 remains rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0359196) in view of Atsuki et al. (US 2010/0075229) because no arguments were given for this rejection.          The rejection of claims 1-3, 5-15 and 18-19, 21-22 and 24-25 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/135,301 (reference application) in view of or Atsuki et al. (US 2010/0075229) because no terminal disclaimer has been filed.            The rejection of claims 1-3, 5-15 and 18-19, 21-22 and 24-25 remain .
Election/Restrictions
Applicant’s election of a lithium battery comprising a cathode comprising a carbonaceous 2-dimensional nanostructure comprising carbon nanotubes (CNTs) and a nickel containing layered lithium transition metal oxide having the Formula 28, specifically LiNi0.60Co0.20Al0.20O2 [applicant stated the species Li1.02Ni0.60Co0.20Al0.20O2 but Li can only be Li1] and an electrolyte comprising LiPF6 in EC/EMC/DEC and a bicyclic sulfate based compound comprising specifically Formula 6 cited in claim 10 where in Formula 1, A1=A2=A3=A4=CH2 which is a unsubstituted C1 alkylene group and further comprising FEC but does not further include a 2nd in the reply filed on 9-11-2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-11-2020.
Newly submitted claim 26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:            Claim 26 claims that Formula 1 can be a substituted C1-C5 alkylene group whicn is substituted which encompasses withdrawn claim 4.   The elected electrolyte comprises a bicyclic sulfate based compound comprising specifically Formula 6 cited in claim 10 where in Formula 1, A1=A2=A3=A4=CH2 which is a unsubstituted C1 alkylene group.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
Claims 1-3, 5-15, 18-19 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the carbonaceous nanostructure to be included in the cathode in an amount of 0.5-5 weight percent based on a total weight of the cathode mixture, does not reasonably provide enablement for any amount of the carbonaceous nanostructure to be present in the cathode mixture.  The specification does not enable any person skilled make the invention commensurate in scope with these claims. In [0094], it is taught that the amount of the carbonaceous nanostructure included in the cathode of the lithium battery may range from 0.5-5 weight percent, about 0.5-3 weight percent, about 0.5-2.5 weight percent, about 0.5-2 weight percent or about 0.5-1.5 weight percent based on a total weight of the cathode mixture.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-15 and 18-19, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0359196) in view of Atsuki et al. (US 2010/0075229).            Kim et al. teaches on page 1, [0013-0017], a battery comprising a lithium salt, a non-aqueous organic solvent and a cyclic sulfate compound represented by Chemical Formula 1 and teaches on page 2, [0021], that the cyclic sulfate compounds represented by Chemical Formula 1 may be represented by Chemical Formula 2 [teaching claimed Formula 6 cited in claim 10].  Kim et al. teaches on page 3, [0034], that the cyclic sulfate compound represented by Chemical Formula 1 may be contained at a content of 0.1-5.0 weight percent < b < 0.5, B=Al, Co, Mn and D=O.           Kim et al. teaches the claimed invention as explained above but does not teach that the cathode includes a carbonaceous nanostructure such as carbon nanotubes having an average length of 10-200 µm.           Atsuki et al. teaches a positive electrode for a battery comprising particles of the positive active material and fine carbon fibers with the fine particles have an average particle diameter of 0.03-40 µm and having an average diameter of 0.5-15 parts by mass. Atsuki et al. teaches on page 1, [0002], that the present invention relates to a positive electrode forming material and components thereof which prevents decrease in battery energy density and improves output performance.  Atsuki et al. teaches on page 4, [0054], that the positive electrode active material can comprise LiCoO2, LiNiO2, LiMn2O4, LiMn1.5NiO.5O2, etc.  Atsuki et al. teaches on page 5, the examples, a positive electrode comprising LiCoO2, PVDF and CNF (tubular carbon nanofiber) having an average fiber diameter of 20 nm in an amount of 1, 3 and 5 parts by weight.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included fine carbon fibers having an average particle diameter of 1-40 µm in an amount of 0.5-3 weight percent to the positive electrode active material of Kim et al. because Atsuki et al. teaches that the positive electrode forming material and components thereof would prevent decrease in battery energy density and improves output performance. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
Claims 1-3, 5-15 and 18-19, 21-22 and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/135,301 (reference application) in view of or Atsuki et al. (US 2010/0075229).            Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/135,301 claims in claim 1, a lithium battery comprising a cathode comprising a layered lithium nickel containing transition metal oxide, an anode and an organic electrolyte comprising an organic electrolyte solution comprising a 1st lithium salt; an organic solvent and a bicyclic sulfate based compound represented by Formula 1.         Copending Application No. 16/135,301 claims the claimed invention as explained above but does not teach that the cathode includes a carbonaceous nanostructure such as carbon nanotubes having an average length of 1-200 µm.           Atsuki et al. teaches a positive electrode for a battery comprising particles of the positive active material and fine carbon fibers with the fine particles have an average particle diameter of 0.03-40 µm and having an average diameter of 1-100 nm and where the content of the fine carbon fibers is in an amount of 0.5-15 parts by mass. Atsuki et al. teaches on page 1, [0002], that the present invention relates to a positive electrode forming material and components thereof which prevents decrease in battery energy density and improves output performance.  Atsuki et al. teaches on page 4, [0054], that the positive electrode . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-15 and 18-19, 21-22 and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/135,342 (reference application) in view of Atsuki et al. (US 2010/0075229).         Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/135,342 claims a lithium battery comprising a cathode comprising a layered lithium nickel containing transition metal oxide, an anode and an organic electrolyte comprising an organic st lithium salt and a 2nd lithium salt; an organic solvent and a bicyclic sulfate based compound represented by Formula 1.           
         Copending Application No. 16/135,342 claims the claimed invention as explained above but does not teach that the cathode includes a carbonaceous nanostructure such as carbon nanotubes having an average length of 1-200 µm.           Atsuki et al. teaches a positive electrode for a battery comprising particles of the positive active material and fine carbon fibers with the fine particles have an average particle diameter of 0.03-40 µm and having an average diameter of 1-100 nm and where the content of the fine carbon fibers is in an amount of 0.5-15 parts by mass. Atsuki et al. teaches on page 1, [0002], that the present invention relates to a positive electrode forming material and components thereof which prevents decrease in battery energy density and improves output performance.  Atsuki et al. teaches on page 4, [0054], that the positive electrode active material can comprise LiCoO2, LiNiO2, LiMn2O4, LiMn1.5NiO.5O2, etc.  Atsuki et al. teaches on page 5, the examples, a positive electrode comprising LiCoO2, PVDF and CNF (tubular carbon nanofiber) having an average fiber diameter of 20 nm in an amount of 1, 3 and 5 parts by weight.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included fine carbon fibers having an average particle diameter of 1-40 µm in an amount of 0.5-3 weight percent to the positive electrode active material of copending Application No. 16/135,342 because Atsuki et al. teaches that the positive electrode forming . 
        This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-15 and 18-19, 21-22 and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/135,395 (reference application) in view of Atsuki et al. (US 2010/0075229).           Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/135,395 claims a lithium battery comprising a cathode comprising a layered lithium nickel containing transition metal oxide (claim 19), an anode and an organic electrolyte comprising an organic electrolyte solution comprising a 1st lithium salt and a 2nd lithium salt comprising LiCF3SO3, etc.; an organic solvent and a bicyclic sulfate based compound represented by Formula 1. Application No. 16/135,395 claims in claim 16, that the electrolyte further comprises a third lithium salt.           Copending Application No. 16/135,395 claims the claimed invention as explained above but does not teach that the cathode includes a carbonaceous nanostructure such as carbon nanotubes having an average length of 1-200 µm.           Atsuki et al. teaches a positive electrode for a battery comprising particles of the positive active material and fine carbon fibers with the fine particles have an average particle diameter of 0.03-40 µm and having an average diameter of 0.5-15 parts by mass. Atsuki et al. teaches on page 1, [0002], that the present invention relates to a positive electrode forming material and components thereof which prevents decrease in battery energy density and improves output performance.  Atsuki et al. teaches on page 4, [0054], that the positive electrode active material can comprise LiCoO2, LiNiO2, LiMn2O4, LiMn1.5NiO.5O2, etc.  Atsuki et al. teaches on page 5, the examples, a positive electrode comprising LiCoO2, PVDF and CNF (tubular carbon nanofiber) having an average fiber diameter of 20 nm in an amount of 1, 3 and 5 parts by weight.          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included fine carbon fibers having an average particle diameter of 1-40 µm in an amount of 0.5-3 weight percent to the positive electrode active material of copending Application No. 16/135,395 because Atsuki et al. teaches that the positive electrode forming material and components thereof would prevent decrease in battery energy density and improves output performance. 
           This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727